Exhibit 10.5

EXECUTION COPY

FIRST AMENDMENT TO THE

PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO THE PURCHASE AND SALE AGREEMENT (this “Amendment”),
dated as of February 6, 2020, is entered into among each of the entities listed
on the signature pages hereto as an Originator (each, an “Originator” and
collectively, the “Originators”), LAMAR MEDIA CORP., a Delaware corporation, as
servicer (in such capacity, the “Servicer”) and LAMAR QRS RECEIVABLES, LLC (the
“Buyer”).

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Purchase and
Sale Agreement described below.

BACKGROUND

A. The parties hereto have entered into a Purchase and Sale Agreement, dated as
of December 18, 2018 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Purchase and Sale Agreement”).

B. Concurrently herewith, the Buyer and Lamar TRS Receivables, LLC, as
borrowers, the Servicer and PNC Bank, National Association, as administrative
agent and as a lender (the “Administrative Agent”) are entering into that
certain First Amendment to the Receivables Financing Agreement, dated as of the
date hereof (the “RFA Amendment”).

C. The parties hereto desire to amend the Purchase and Sale Agreement as
hereinafter set forth.

NOW THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows:

SECTION 1. Amendments to the Purchase and Sale Agreement. The Purchase and Sale
Agreement is hereby amended to incorporate the changes shown on the marked pages
of the Purchase and Sale Agreement attached hereto as Exhibit A.

SECTION 2. Representations and Warranties of the Originators. Each Originator
hereby represents and warrants as of the date hereof as follows:

(a) Representations and Warranties. The representations and warranties made by
it in the Purchase and Sale Agreement and each of the other Transaction
Documents to which it is a party are true and correct in all material respects
as of the date hereof unless such representations and warranties by their terms
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.



--------------------------------------------------------------------------------

(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the RFA Amendment, the
Purchase and Sale Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary action on its part, and this Amendment,
the RFA Amendment, the Purchase and Sale Agreement (as amended hereby) and the
other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with their terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(c) No Event of Default. No Purchase and Sale Termination Event, Unmatured
Purchase and Sale Termination Event, Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment, the RFA Amendment or the transactions contemplated hereby or thereby.

SECTION 3. Effect of Amendment; Ratification. All provisions of the Purchase and
Sale Agreement and the other Transaction Documents, as expressly amended and
modified by this Amendment, shall remain in full force and effect. After this
Amendment becomes effective, all references in the Purchase and Sale Agreement
(or in any other Transaction Document) to “this Agreement”, “hereof”, “herein”
or words of similar effect referring to the Purchase and Sale Agreement shall be
deemed to be references to the Purchase and Sale Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Purchase and Sale Agreement
other than as set forth herein. The Purchase and Sale Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects.

SECTION 4. Effectiveness. This Amendment shall become effective concurrently
with the effectiveness of the RFA Amendment, subject to the condition precedent
that the Administrative Agent shall have received counterparts to this Amendment
executed by each of the parties hereto.

SECTION 5. Severability. Any provisions of this Amendment which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

2



--------------------------------------------------------------------------------

SECTION 8. GOVERNING LAW AND JURISDICTION.

(a) THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF).

(b) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE
BUYER, THE ORIGINATORS AND THE SERVICER, THE EXCLUSIVE JURISDICTION, AND
(II) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE NON-EXCLUSIVE
JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE BUYER, THE
SERVICER, ANY ORIGINATOR OR ANY AFFILIATE THEREOF, SHALL BE HEARD AND
DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT, MAY BE
HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 8 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BUYER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BUYER,
EACH ORIGINATOR AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Sale Agreement or any provision hereof or thereof.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

LAMAR QRS RECEIVABLES, LLC,

as Buyer

By:  

/s/ Jay L. Johnson

Name: Jay L. Johnson Title: Executive Vice President, Chief Financial Officer,
and Treasurer

LAMAR MEDIA CORP.,

as Servicer

By:  

/s/ Jay L. Johnson

Name: Jay L. Johnson Title: Executive Vice President, Chief Financial Officer,
and Treasurer

 

   S-1   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

ORIGINATORS: LAMAR ADVERTISING OF MICHIGAN, INC. LAMAR ADVERTISING OF
YOUNGSTOWN, INC. LAMAR ADVERTISING SOUTHWEST, INC. LAMAR ELECTRICAL, INC. LAMAR
OCI SOUTH CORPORATION LAMAR OHIO OUTDOOR HOLDING CORP. LAMAR PENSACOLA TRANSIT,
INC. TLC PROPERTIES, INC. By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer LAMAR CENTRAL OUTDOOR, LLC THE LAMAR COMPANY, L.L.C. By:
  Lamar Media Corp., its Managing Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer

 

   S-2   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF COLORADO SPRINGS, L.L.C. LAMAR ADVERTISING OF LOUISIANA,
L.L.C. LAMAR ADVERTISING OF SOUTH DAKOTA, L.L.C. LAMAR AIR, L.L.C. LAMAR
FLORIDA, L.L.C. LAMAR OCI NORTH, L.L.C. LAMAR TENNESSEE, L.L.C. By:   The Lamar
Company, L.L.C., its Managing Member By:   Lamar Media Corp., its Managing
Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer LAMAR TEXAS LIMITED PARTNERSHIP By:   The Lamar Company,
L.L.C., its General Partner By:   Lamar Media Corp., its Managing Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer

 

   S-3   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

TLC FARMS, L.L.C. TLC PROPERTIES, L.L.C. By:   TLC Properties, Inc., its
Managing Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer LAMAR ADVANTAGE GP COMPANY, LLC LAMAR ADVANTAGE LP
COMPANY, LLC TRIUMPH OUTDOOR HOLDINGS, LLC By:   Lamar Central Outdoor, LLC, its
Managing Member By:   Lamar Media Corp., its Managing Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer

 

   S-4   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

LAMAR ADVANTAGE OUTDOOR COMPANY, L.P. By:   Lamar Advantage GP Company, LLC, its
General Partner By:   Lamar Central Outdoor, LLC, its Managing Member By:  
Lamar Media Corp., its Managing Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer LAMAR ADVANTAGE HOLDING COMPANY By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer

 

   S-5   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF PENN, LLC By:   The Lamar Company, L.L.C., its Class A
Member By:   Lamar Media Corp., its Managing Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer By:   Lamar Transit, LLC, its Class B Member By:   Lamar
TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing
Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer

 

   S-6   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

LAMAR OBIE COMPANY, LLC By:   Lamar Media Corp., its Class A Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer By:   Lamar Transit, LLC, its Class B Member By:   Lamar
TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its Managing
Member By:  

/s/ Jay L. Johnson

  Name: Jay L. Johnson   Title: Executive Vice President, Chief Financial
Officer, and Treasurer

 

   S-7   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

Consented to:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as a Lender

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Senior Vice President

 

   S-8   

First Amendment to the Purchase

and Sale Agreement



--------------------------------------------------------------------------------

Exhibit A

(attached)



--------------------------------------------------------------------------------

EXECUTION VERSIONCOPY

EXHIBIT A to

First Amendment to Purchase and Sale Agreement, dated as of February 6, 2020

PURCHASE AND SALE AGREEMENT

Dated as of December 18, 2018

among

VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,

as Originators,

LAMAR MEDIA CORP.,

as Servicer,

and

LAMAR QRS RECEIVABLES, LLC,

as Buyer



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page   ARTICLE I    AGREEMENT TO PURCHASE AND SELL   
  2  

SECTION 1.1

  Agreement To Purchase and Sell      2  

SECTION 1.2

  Timing of Purchases      3  

SECTION 1.3

  Consideration for Purchases      3  

SECTION 1.4

  Purchase and Sale Termination Date      4  

SECTION 1.5

  Intention of the Parties      4   ARTICLE II    PURCHASE REPORT; CALCULATION
OF PURCHASE PRICE      4  

SECTION 2.1

  Purchase Report      4  

SECTION 2.2

  Calculation of Purchase Price      5   ARTICLE III    CONTRIBUTIONS AND
PAYMENT OF PURCHASE PRICE      5  

SECTION 3.1

  Initial Contribution of Receivables and Initial Purchase Price Payment      5
 

SECTION 3.2

  Subsequent Purchase Price Payments      6  

SECTION 3.3

  Settlement as to Specific Receivables and Dilution      7   ARTICLE IV   
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS      8  

SECTION 4.1

  Conditions Precedent to Initial Purchase      8  

SECTION 4.2

  Certification as to Representations and Warranties      10  

SECTION 4.3

  Additional Originators      10   ARTICLE V    REPRESENTATIONS AND WARRANTIES
OF THE ORIGINATORS      11  

SECTION 5.1

  Existence and Power      11  

SECTION 5.2

  Power and Authority; Due Authorization      11  

SECTION 5.3

  No Conflict or Violation      11  

SECTION 5.4

  Governmental Approvals      12  

SECTION 5.5

  Valid Sale      12  

SECTION 5.6

  Binding Obligations      12  

SECTION 5.7

  Accuracy of Information      12  

SECTION 5.8

  Litigation and Other Proceedings      12  

SECTION 5.9

  No Material Adverse Effect      13  

SECTION 5.10

  Names and Location      13  

SECTION 5.11

  Margin Regulations      13  

 

-i-



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page  

SECTION 5.12

  Eligible Receivables      13  

SECTION 5.13

  Credit and Collection Policy      13  

SECTION 5.14

  Investment Company Act      13  

SECTION 5.15

  Anti-Money Laundering/International Trade Law Compliance      13  

SECTION 5.16

  Financial Condition      13  

SECTION 5.17

  Taxes      14  

SECTION 5.18

  ERISA      14  

SECTION 5.19

  Bulk Sales Act      15  

SECTION 5.20

  No Fraudulent Conveyance      15  

SECTION 5.21

  Ordinary Course of Business      15  

SECTION 5.22

  Good Title; Perfection      15  

SECTION 5.23

  Perfection Representations      15  

SECTION 5.24

  Reliance on Separate Legal Identity      16  

SECTION 5.25

  Opinions      16  

SECTION 5.26

  [Reserved]      16  

SECTION 5.27

  Nature of Pool Receivables      16  

SECTION 5.28

  Compliance with Applicable Laws      16  

SECTION 5.29

  Servicing Programs      16  

SECTION 5.30

  Adverse Change in Receivables      17  

SECTION 5.31

  Compliance with Transaction Documents      17  

SECTION 5.32

  Purchase Price      17  

SECTION 5.33

  Reaffirmation of Representations and Warranties by each Originator      17  
ARTICLE VI    COVENANTS OF THE ORIGINATORS      17  

SECTION 6.1

  Covenants      17  

SECTION 6.2

  Separateness Covenants      25   ARTICLE VII    ADDITIONAL RIGHTS AND
OBLIGATIONS IN RESPECT OF RECEIVABLES      27  

SECTION 7.1

  Rights of the Buyer      27  

SECTION 7.2

  Responsibilities of the Originators      27  

SECTION 7.3

  Further Action Evidencing Purchases      28  

SECTION 7.4

  Application of Collections      28  

SECTION 7.5

  Performance of Obligations      28   ARTICLE VIII    PURCHASE AND SALE
TERMINATION EVENTS      29  

SECTION 8.1

  Purchase and Sale Termination Events      29  

SECTION 8.2

  Remedies      30  

 

-ii-



--------------------------------------------------------------------------------

CONTENTS

 

Clause   Subject Matter    Page   ARTICLE IX    INDEMNIFICATION      30  

SECTION 9.1

  Indemnities by the Originators      30   ARTICLE X    MISCELLANEOUS      33  

SECTION 10.1

  Amendments, etc.      33  

SECTION 10.2

  Notices, etc.      33  

SECTION 10.3

  No Waiver; Cumulative Remedies      33  

SECTION 10.4

  Binding Effect; Assignability      34  

SECTION 10.5

  Governing Law      34  

SECTION 10.6

  Costs, Expenses and Taxes      34  

SECTION 10.7

  SUBMISSION TO JURISDICTION      35  

SECTION 10.8

  WAIVER OF JURY TRIAL      35  

SECTION 10.9

  Captions and Cross References; Incorporation by Reference      35  

SECTION 10.10

  Execution in Counterparts      35  

SECTION 10.11

  Acknowledgment and Agreement      36  

SECTION 10.12

  No Proceeding      36  

SECTION 10.13

  Mutual Negotiations      36  

SECTION 10.14

  Joint and Several Liability      36  

SECTION 10.15

  Severability      36  

SCHEDULES

 

Schedule I

   List and Location of Each Originator

Schedule II

   Location of Books and Records of Originators

Schedule III

   Trade Names

Schedule IV

   Notice Addresses

Schedule V

   Actions/Suits EXHIBITS

Exhibit A

   Form of Purchase Report

Exhibit B

   Form of Intercompany Loan Agreement

Exhibit C

   Form of Joinder Agreement

 

-iii-



--------------------------------------------------------------------------------

This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of
December 18, 2018 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE
I HERETO (the “Originators” and each, an “Originator”), LAMAR MEDIA CORP., a
Delaware corporation, as initial Servicer (as defined below) (“Lamar”), and
LAMAR QRS RECEIVABLES, LLC, a Delaware limited liability company (the “Buyer”).

DEFINITIONS

Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in Article I of the Receivables Financing
Agreement, dated as of the date hereof (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Financing
Agreement”), among the Buyer, as a borrower, Lamar TRS Receivables, LLC, as a
borrower, Lamar, as initial Servicer (in such capacity, the “Servicer”), the
Persons from time to time party thereto as Lenders, PNC Bank, National
Association, as Administrative Agent and PNC Capital Markets, LLC, as
Structuring Agent. All references hereto to months are to calendar months unless
otherwise expressly indicated. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9. Unless the context otherwise requires,
“or” means “and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

BACKGROUND

1. The Buyer is a special purpose limited liability company, all of the issued
and outstanding membership interests of which are owned by Lamar (“Contributing
Originator”).

2. The Originators generate Receivables in the ordinary course of their
businesses.

3. The Originators wish to sell and/or, in the case of the Contributing
Originator, contribute Receivables (other than TRS Receivables, as defined in
Section 1.1) and the Related Rights to the Buyer, and the Buyer is willing to
purchase and/or accept such Receivables and the Related Rights from the
Originators, on the terms and subject to the conditions set forth herein.

4. The Originators and the Buyer intend each such transaction to be a true sale
and/or, in the case of Contributing Originator, an absolute contribution and
conveyance of such Receivables and the Related Rights by each Originator to the
Buyer, providing the Buyer with the full benefits of ownership of such
Receivables, and the Originators and the Buyer do not intend the transactions
hereunder to be characterized as a loan from the Buyer to any Originator.

5. The Buyer intends to pledge such Receivables and the Related Rights to the
Administrative Agent pursuant to the Receivables Financing Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

 

Purchase and Sale Agreement



--------------------------------------------------------------------------------

ARTICLE I

AGREEMENT TO PURCHASE AND SELL

SECTION 1.1 Agreement To Purchase and Sell. On the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, agrees to sell to the Buyer, and the Buyer agrees to purchase from such
Originator, from time to time on or after the Closing Date, but before the
Purchase and Sale Termination Date (as defined in Section 1.4), all of such
Originator’s right, title and interest in and to:

(a) each Receivable (other than (i) Contributed Receivables as defined in
Section 3.1(a) and (ii) any TRS Receivable) of such Originator that existed and
was owing to such Originator at the closing of such Originator’s business on the
Cut-Off Date (as defined below);

(b) each Receivable (other than (i) Contributed Receivables and (ii) any TRS
Receivable) generated by such Originator from and including the Cut-Off Date to
but excluding the Purchase and Sale Termination Date;

(c) all of such Originator’s interest in any goods (including Returned Goods),
and documentation of title evidencing the shipment or storage of any goods
(including Returned Goods), the sale of which gave rise to such Receivable;

(d) all instruments and chattel paper that may evidence such Receivable;

(e) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(f) solely to the extent applicable to such Receivable, all of such Originator’s
rights, interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise;

(g) all books and records of such Originator to the extent related to any of the
foregoing, and all rights, remedies, powers, privileges, title and interest (but
not obligations) in and to each Lock-Box and all Collection Accounts, into which
any Collections or other proceeds with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and

(h) all Collections and other proceeds (as defined in the UCC) of any of the
foregoing that are or were received by such Originator on or after the Cut-Off
Date, including, without limitation, all funds which either are received by such
Originator, the Buyer or the Servicer from or on behalf of the Obligors in
payment of any amounts owed (including, without limitation, invoice price,
finance charges, interest and all other charges) in respect of any of the above
Receivables or are applied to such amounts owed by the Obligors (including,
without limitation, any insurance payments that such Originator, the Buyer or
the Servicer applies in the ordinary course of its business to amounts owed in
respect of any of the above Receivables, and net proceeds of sale or other
disposition of Returned Goods or other collateral of the Obligors in respect of
any of the above Receivables or any other parties directly or indirectly liable
for payment of such Receivables).

 

2



--------------------------------------------------------------------------------

All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (h) above, including with
respect to any Contributed Receivable (but for the avoidance of doubt, excluding
with respect to any TRS Receivable), are herein referred to as the “Related
Rights”, and the Buyer’s foregoing commitment to purchase Receivables and
Related Rights is herein called the “Purchase Facility.”

As used herein:

“Cut-Off Date” means (a) with respect to each Originator party hereto on the
date hereof, October 31, 2018, and (b) with respect to any Originator that first
becomes a party hereto after the date hereof, the Business Day prior to the date
on which such Originator becomes a party hereto or such other date as the Buyer
and such Originator agree to in writing.

“QRS Receivable” means, with respect to any Originator, any Receivable of such
Originator arising in connection with such Originator’s rental of advertising
space on static billboards, trivision billboards and digital billboards for
which Parent has made a valid election under Section 1033(g)(3) of the Code.

“TRS Receivable” means, with respect to any applicable Originator, any
Receivable of such Originator other than a QRS Receivable.

SECTION 1.2 Timing of Purchases.

(a) Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells to the Buyer, and the Buyer hereby purchases, such Originator’s
entire right, title and interest in, to and under (i) each Receivable (other
than Contributed Receivables and TRS Receivables) that existed and was owing to
such Originator at the Cut-Off Date, (ii) each Receivable (other than
Contributed Receivables and TRS Receivables) generated by such Originator from
and including the Cut-Off Date, to and including the Closing Date, and (iii) all
Related Rights with respect thereto.

(b) Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date, each Receivable (other than any TRS Receivable) and the
Related Rights generated by each Originator shall be, and shall be deemed to
have been, sold or contributed, as applicable, by such Originator to the Buyer
immediately (and without further action) upon the creation of such Receivable.

SECTION 1.3 Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to reflect all capital contributions in
accordance with Article III.

 

3



--------------------------------------------------------------------------------

SECTION 1.4 Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” shall be the earlier to occur of (a) the date the Purchase
Facility is terminated pursuant to Section 8.2(a) and (b) the Final Payout Date.

SECTION 1.5 Intention of the Parties. It is the express intent of each
Originator and the Buyer that each conveyance by such Originator to the Buyer
pursuant to this Agreement of the Receivables, including without limitation, all
Receivables, if any, constituting general intangibles as defined in the UCC, and
all Related Rights be construed as a valid and perfected sale (or contribution)
and absolute assignment (without recourse except as provided herein) of such
Receivables and Related Rights by such Originator to the Buyer (rather than the
grant of a security interest to secure a debt or other obligation of such
Originator) and that the right, title and interest in and to such Receivables
and Related Rights conveyed to the Buyer be prior to the rights of and
enforceable against all other Persons at any time, including, without
limitation, lien creditors, secured lenders, purchasers and any Person claiming
through such Originator. Notwithstanding the foregoing, (i) this Agreement also
shall be deemed to be, and hereby is, a security agreement within the meaning of
the UCC and (ii) each Originator shall be deemed to have granted to the Buyer as
of the date of this Agreement, and such Originator hereby grants to the Buyer a
security interest in, to and under all of such Originator’s right, title and
interest in and to: (A) the Receivables and the Related Rights now existing and
hereafter created by such Originator transferred or purported to be transferred
hereunder, (B) all monies due or to become due and all amounts received with
respect thereto and (C) all books and records of such Originator to the extent
related to any of the foregoing.

ARTICLE II

PURCHASE REPORT; CALCULATION OF PURCHASE PRICE

SECTION 2.1 Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), the Servicer shall
deliver to the Buyer and each Originator a report in substantially the form of
Exhibit A (each such report being herein called a “Purchase Report”) setting
forth, among other things:

(a) Receivables purchased by the Buyer from each Originator, or contributed to
the capital of the Buyer by Contributing Originator, on the Closing Date (in the
case of the Purchase Report to be delivered on the Closing Date);

(b) Receivables purchased by the Buyer from each Originator, or contributed to
the capital of the Buyer by Contributing Originator, during the calendar month
immediately preceding such Monthly Purchase Report Date (in the case of each
subsequent Purchase Report); and

(c) the calculations of reductions of the Purchase Price for any Receivables as
provided in Section 3.3(a) and (b).

 

4



--------------------------------------------------------------------------------

SECTION 2.2 Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator on any Payment Date in accordance with the terms of Article III
for the Receivables and the Related Rights that are purchased hereunder from
such Originator shall be determined in accordance with the following formula:

 

PP      =      OB x FMVD where:           PP      =      Purchase Price for each
Receivable as calculated on the relevant Payment Date. OB      =      The
Outstanding Balance of such Receivable on the relevant Payment Date. FMVD      =
     Fair Market Value Discount, as measured on such Payment Date, which is
equal to the quotient (expressed as percentage) of (a) one, divided by (b) the
sum of (i) one, plus (ii) the product of (A) the Prime Rate on such Payment
Date, times (B) a fraction, the numerator of which is the Days’ Sales
Outstanding (calculated as of the last day of the calendar month immediately
preceding such Payment Date) and the denominator of which is 365 or 366, as
applicable.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.

“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.

ARTICLE III

CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE

SECTION 3.1 Initial Contribution of Receivables and Initial Purchase Price
Payment.

(a) On the Closing Date, Contributing Originator shall, and hereby does,
contribute to the capital of the Buyer certain Receivables and Related Rights
identified as such in the books and records of the Contributing Originator and
the Buyer. Each Receivable contributed by Contributing Originator to the capital
of the Buyer pursuant to this Section 3.1(a) and Section 3.2 below is herein
referred to as a “Contributed Receivable”.

(b) On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to pay to each Originator the Purchase Price for the purchase to be
made from such Originator on the Closing Date (i) to the extent the Buyer has
cash available therefor including after giving effect to any borrowings by the
Buyer under the Receivables Financing Agreement, partially in cash (in an amount
to be agreed between the Buyer and such Originator and set forth in the initial
Purchase Report) and, solely in the case of Contributing Originator if elected
by Contributing Originator in its sole discretion, by accepting a contribution
to the Buyer’s capital and (ii) the remainder by accepting an Intercompany Loan
from the Servicer on behalf of such

 

5



--------------------------------------------------------------------------------

Originator that was made under the intercompany loan agreement in the form of
Exhibit B (as it may be amended, supplemented or otherwise modified from time to
time, the “Intercompany Loan Agreement”) with an initial principal amount equal
to the aggregate remaining Purchase Price payable to the Originators not paid in
cash or, in the case of Contributing Originator, contributed to the Buyer’s
capital.

As used herein, “Intercompany Loan” has the meaning set forth in the
Intercompany Loan Agreement.

SECTION 3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent
to the Closing Date, on the terms and subject to the conditions set forth in
this Agreement, the Buyer shall pay the Purchase Price to each Originator for
the Receivables and the Related Rights generated by such Originator on such
Payment Date:

(a) First, in cash to each Originator to the extent the Buyer has cash available
therefor, including pursuant to any Release or any borrowing under the
Receivables Financing Agreement on or prior to such Payment Date (and such
payment is not prohibited under the Receivables Financing Agreement);

(b) Second, solely in the case of Contributing Originator, if elected by
Contributing Originator in its sole discretion, to the extent any portion of the
Purchase Price remains unpaid, by accepting a contribution of such Receivable
and the Related Rights to its capital in an amount equal to such remaining
unpaid portion of such Purchase Price; and

(c) Third, to the extent any portion of the Purchase Price remains unpaid, an
Intercompany Loan shall automatically be made by the Servicer for the benefit of
such Originator to the Buyer with an initial principal amount equal to the
lesser of (x) such remaining unpaid portion of such Purchase Price and (y) the
maximum amount that could be made without rendering the Borrowers’ Net Worth
less than the Required Capital Amount;

provided, however, that (x) if more than one Originator is selling Receivables
to the Buyer on the date of such purchase, the Buyer shall make cash payments
among the Originators in such a way as to minimize to the greatest extent
practicable the aggregate outstanding principal amount of all Intercompany Loans
and (y) if on any Business Day, the entire Purchase Price for any Receivable is
not paid by the Buyer as a result of any of the limitations set forth above
(including due to the Contributing Originator electing not to contribute any
remaining portion of the Purchase Price or the limitation set forth in
Section 3.2(c)(y) above), the Buyer shall pay any remaining unpaid portion of
such Purchase Price on the first Business Day following the related Purchase
Date that the Buyer has cash available therefore or that such payment is not
otherwise restricted based on the limitations set forth above, which in any
event, shall not extend beyond the following Monthly Settlement Date without the
prior written consent of such Originator; provided, further, however, that the
foregoing shall not be construed to require Contributing Originator to make any
capital contribution to the Buyer.

“Net Worth” has the meaning set forth under “Borrower’s Net Worth” in the
Receivables Financing Agreement.

 

6



--------------------------------------------------------------------------------

All amounts paid by the Buyer to any Originator shall be allocated first to the
payment of any Purchase Price then due and unpaid, second to the payment of
accrued and unpaid interest on the Intercompany Loans made by the Servicer for
the benefit of such Originator and third to the repayment of the outstanding
principal amount on the Intercompany Loans made by the Servicer for the benefit
of such Originator to the extent of such outstanding principal amount thereof as
of the date of such payment, in each case before such amounts may be allocated
for any other purpose.

The Servicer shall make all appropriate record keeping entries with respect to
the Intercompany Loan Agreement to reflect (x) the foregoing payments and
reductions made pursuant to Section 3.3 and (y) the portion of aggregate
principal amount outstanding under the Intercompany Loan Agreement payable for
the benefit of each Originator. The Servicer’s books and records shall
constitute rebuttable presumptive evidence of (x) the principal amount of, and
accrued interest on, under the Intercompany Loan Agreement at any time and
(y) the respective portions of aggregate principal amount outstanding under the
Intercompany Loan Agreement payable for the benefit of each Originator at any
time.

Except as otherwise provided in Sections 3.3, any payments made by the Buyer in
reduction of the outstanding principal balance under, or accrued and unpaid
interest under the Intercompany Loan Agreement shall be allocated to the
principal and interest payable for the benefit of the respective Originators
ratably in accordance with the respective amounts of principal or interest, as
applicable, payable for their benefit under the Intercompany Loan Agreement.

Each Originator acknowledges that it has received a copy of the Intercompany
Loan Agreement and agrees to be bound by, and to comply with, all the terms of
the Intercompany Loan Agreement, including, without limitation, the
subordination provisions set forth in paragraph 10 thereof.

If, on any Business Day, the Buyer is unable to pay the Purchase Price for
Receivables and Related Rights pursuant to this Section 3.2, then the
Originators shall on such Business Day provide written notice thereof to the
Administrative Agent.

SECTION 3.3 Settlement as to Specific Receivables and Dilution.

(a) If, (i) on the day of purchase or contribution of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.5, 5.12, 5.20, 5.22, 5.23 or 5.27 are not true with respect to such
Receivable or (ii) as a result of any action or inaction (other than solely as a
result of the failure to collect such Receivable due to a discharge in
bankruptcy or similar insolvency proceeding or other credit related reasons with
respect to the relevant Obligor) of such Originator, on any subsequent day, any
of such representations or warranties set forth in Sections 5.5, 5.12, 5.20,
5.22, 5.23 or 5.27 is no longer true with respect to such Receivable, then the
Purchase Price for such Receivable shall be reduced by an amount equal to the
Outstanding Balance of such Receivable and shall be accounted to such Originator
as provided in clause (c) below; provided, that if the Buyer thereafter receives
payment on account of the Outstanding Balance of such Receivable, the Buyer
promptly shall deliver such funds to such Originator.

 

7



--------------------------------------------------------------------------------

(b) If, on any day, the Outstanding Balance of any Receivable purchased or
contributed hereunder is either (i) reduced or canceled as a result of (A) any
defective, rejected or returned goods or services, any cash or other discount,
or any failure by an Originator to deliver any goods or perform any services or
otherwise perform under the underlying Contract or invoice, (B) any change in or
cancellation of any of the terms of such Contract or invoice or any other
adjustment by an Originator, the Servicer or the Buyer which reduces the amount
payable by the Obligor on the related Receivable, (C) any rebates, warranties,
allowances or charge-backs or (D) any setoff or credit in respect of any claim
by the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or (ii) subject to any specific
dispute, offset, counterclaim or defense whatsoever (except the discharge in
bankruptcy of the Obligor thereof), then the Purchase Price with respect to such
Receivable shall be reduced by the amount of such net reduction or dispute and
shall be accounted to such Originator as provided in clause (c) below.

(c) Any reduction in the Purchase Price of any Receivable pursuant to clause
(a) or (b) above shall be applied as a credit for the account of the Buyer
against the Purchase Price of Receivables subsequently purchased by the Buyer
from such Originator hereunder; provided, however if there have been no
purchases of Receivables from such Originator (or insufficiently large purchases
of Receivables prior to the Settlement Date immediately following any such
reduction in the Purchase Price of any Receivable) to create a Purchase Price
sufficient to so apply such credit against, the amount of such credit:

(i) to the extent of any outstanding principal balance under the Intercompany
Loans made by the Servicer for the benefit of such Originator, shall be deemed
to be a payment under, and shall be deducted from the outstanding principal
amount of, the Intercompany Loans made by the Servicer for the benefit of such
Originator; and

(ii) after making any deduction pursuant to clause (i) above, shall be paid in
cash to the Buyer by such Originator on such Settlement Date subject to the
following proviso;

provided, further, that at any time (x) when an Event of Default or a Borrowing
Base Deficit, exists under the Receivables Financing Agreement or (y) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer in cash by deposit of immediately
available funds into a Collection Account for application by the Servicer to the
same extent as if Collections of the applicable Receivable in such amount had
actually been received on such date.

ARTICLE IV

CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS

SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Buyer and the Administrative Agent (as the Buyer’s assignee) and each
Lender:

(a) a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of each Originator, approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;

 

8



--------------------------------------------------------------------------------

(b) good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrative Agent (as the Buyer’s assignee)
by the Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation;

(c) a certificate of the Secretary or Assistant Secretary of each Originator,
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Servicer, the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender may conclusively
rely until such time as the Servicer, the Buyer, the Administrative Agent (as
the Buyer’s assignee) and each Lender shall receive from such Person a revised
certificate meeting the requirements of this clause (c));

(d) the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State (or similar official) of the
jurisdiction of such Originator’s organization as of a recent date, together
with a copy of the by-laws or other governing documents of such Originator
(including all amendments and modifications thereto), as applicable, each duly
certified by the Secretary or an Assistant Secretary of such Originator;

(e) financing statements (Form UCC-1) in proper form for filing that have been
duly authorized and name each Originator as the debtor/seller and the Buyer as
the buyer/assignor (and the Administrative Agent, for the benefit of the
Lenders, as secured party/assignee) of the Receivables generated by such
Originator as may be necessary under the UCC of all appropriate jurisdictions to
perfect the Buyer’s ownership or security interest in such Receivables and the
Related Rights in which an ownership or security interest has been assigned to
it hereunder;

(f) a written search report from a Person reasonably satisfactory to the Buyer
and the Administrative Agent (as the Buyer’s assignee) listing all effective
financing statements that name the Originators as debtors or sellers and that
are filed in all jurisdictions in which filings may be made against such Person
pursuant to the applicable UCC, together with copies of such financing
statements (none of which, except for those described in the foregoing clause
(e) (and/or released or terminated, as the case may be, prior to the date
hereof), shall cover any Receivable or any Related Rights which are to be sold
to the Buyer hereunder), and tax and judgment lien search reports (including,
without limitation, liens of the PBGC) from a Person reasonably satisfactory to
the Buyer and the Administrative Agent (as the Buyer’s assignee) showing no
evidence of such liens filed against any Originator;

(g) written opinions of counsel to the Originators, in form and substance
reasonably satisfactory to the Buyer, the Administrative Agent and each Lender;

(h) a copy of the Intercompany Loan Agreement entered into by the Servicer and
the Buyer, duly executed by the Servicer and the Buyer; and

 

9



--------------------------------------------------------------------------------

(i) evidence (i) of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered by it in
connection herewith and (ii) that each of the conditions precedent to the
execution, delivery and effectiveness of such other Transaction Documents has
been satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction.

SECTION 4.2 Certification as to Representations and Warranties. Each Originator,
by accepting the Purchase Price related to each purchase or contribution of
Receivables generated by such Originator, shall be deemed to have certified that
the representations and warranties of such Originator contained in Article V, as
from time to time amended in accordance with the terms hereof, are true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation and
warranty shall be true and correct as made) on and as of such day, with the same
effect as though made on and as of such day (except for representations and
warranties which apply to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
such earlier date).

SECTION 4.3 Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer and the
Administrative Agent (which consents may be granted or withheld in their sole
discretion); provided that the following conditions are satisfied or waived in
writing by the Administrative Agent and each Lender on or before the date of
such addition:

(a) the Servicer shall have given the Buyer, the Administrative Agent and each
Lender at least ten (10) Business Days’ prior written notice of such proposed
addition and the identity of the proposed additional Originator and shall have
provided such other information with respect to such proposed additional
Originator as the Buyer, the Administrative Agent or any Lender may reasonably
request;

(b) such proposed additional Originator shall have executed and delivered to the
Buyer, the Administrative Agent and each Lender an agreement substantially in
the form attached hereto as Exhibit C (a “Joinder Agreement”);

(c) such proposed additional Originator shall have delivered to the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Lender each of the
documents with respect to such Originator described in Section 4.1, in each case
in form and substance reasonably satisfactory to the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each Lender;

(d) no Purchase and Sale Termination Event shall have occurred and be
continuing;

(e) no Event of Default shall have occurred and be continuing; and

(f) such proposed additional Originator is organized under the laws of the
United States, any State thereof or the District of Columbia.

 

10



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS

In order to induce the Buyer to enter into this Agreement and to make purchases
hereunder, each Originator (and solely with respect to Section 5.21, the Buyer)
hereby represents and warrants with respect to itself that each representation
and warranty concerning it or the Receivables sold by it hereunder that is
contained in the Receivables Financing Agreement is true and correct, and hereby
makes the representations and warranties set forth in this Article V:

SECTION 5.1 Existence and Power. Such Originator (i) is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has full power and authority under its
organizational documents and under the laws of the jurisdiction of its
organization or formation to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted and
(iii) is duly qualified to do business, is in good standing as a foreign entity
and has obtained all necessary licenses and approvals in all jurisdictions in
which the conduct of its business requires such qualification, licenses or
approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.2 Power and Authority; Due Authorization. Such Originator (i) has all
necessary power and authority to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (C) grant a security interest in the Receivables and the Related Rights to
the Buyer on the terms and subject to the conditions herein provided and
(ii) has duly authorized by all necessary action such grant and the execution,
delivery and performance of, and the consummation of the transactions provided
for in, this Agreement and the other Transaction Documents to which it is a
party.

SECTION 5.3 No Conflict or Violation. The execution, delivery and performance
of, and the consummation of the transactions contemplated by, this Agreement and
the other Transaction Documents to which such Originator is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement (including the
Credit Agreement), loan agreement, security agreement, mortgage, deed of trust
or other agreement or instrument to which such Originator is a party or by which
it or any of its properties is bound, (ii) result in the creation or imposition
of any Adverse Claim upon any of the Collateral pursuant to the terms of any
such indenture, credit agreement (including the Credit Agreement), loan
agreement, security agreement, mortgage, deed of trust or other agreement or
instrument, other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law, except to the extent that any
such conflict, breach, default, Adverse Claim or violation could not reasonably
be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

SECTION 5.4 Governmental Approvals. Except where the failure to obtain or make
such authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents,
orders, licenses and approvals of, or other actions by, any Governmental
Authority that are required to be obtained by such Originator in connection with
the grant of a security interest in the Receivables and the Related Rights to
the Buyer hereunder or the due execution, delivery and performance by such
Originator of this Agreement or any other Transaction Document to which it is a
party and the consummation by such Originator of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party
have been obtained or made and are in full force and effect.

SECTION 5.5 Valid Sale. Each sale of Receivables and the Related Rights made by
such Originator pursuant to this Agreement shall constitute a valid sale (or,
with respect to the Contributing Originator, contribution), transfer and
assignment of Receivables and Related Rights to the Buyer, enforceable against
creditors of, and purchasers from, such Originator, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

SECTION 5.6 Binding Obligations. This Agreement and each of the other
Transaction Documents to which such Originator is a party constitutes legal,
valid and binding obligations of such Originator, enforceable against such
Originator in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

SECTION 5.7 Accuracy of Information. All certificates, reports, statements and
other documents furnished to the Buyer, the Administrative Agent or any other
Credit Party by or on behalf of such Originator pursuant to any provision of
this Agreement or any other Transaction Document, or in connection with or
pursuant to any amendment or modification of, or waiver under, this Agreement or
any other Transaction Document, is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Buyer, the Administrative Agent or such other Credit Party, and does not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein, in light of the
circumstances in which they were made, not misleading.

SECTION 5.8 Litigation and Other Proceedings. (i) Except as set forth on
Schedule V, there is no action, suit, proceeding or investigation pending or, to
the knowledge of such Originator, threatened, against such Originator before any
Governmental Authority and (ii) such Originator is not subject to any order,
judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority that, in the case of either of the foregoing clauses
(i) and (ii), (A) asserts the invalidity of this Agreement or any other
Transaction Document, (B) seeks to prevent the grant of a security interest in
any Receivable or Related Right by such Originator to the Buyer, the ownership
or acquisition by the Buyer of any Receivables or Related Right or the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document, (C) seeks any determination or ruling that could
materially and adversely affect the performance by such Originator of its
obligations under, or the validity or enforceability of, this Agreement or any
other Transaction Document or (D) individually or in the aggregate for all such
actions, suits, proceedings and investigations could reasonably be expected to
have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

SECTION 5.9 No Material Adverse Effect. Since December 31, 2017, there has been
no Material Adverse Effect.

SECTION 5.10 Names and Location. Except as described in Schedule III, such
Originator has not used any corporate names, trade names or assumed names since
the date occurring five calendar years prior to the Closing Date other than its
name set forth on the signature pages hereto. Such Originator is “located” (as
such term is defined in the applicable UCC) in the jurisdiction specified in
Schedule I and since the date occurring five calendar years prior to the Closing
Date, has not been “located” (as such term is defined in the applicable UCC) in
any other jurisdiction (except as specified in Schedule I). The office(s) where
such Originator keeps its records concerning the Receivables is at the
address(es) set forth on Schedule II.

SECTION 5.11 Margin Regulations. Such Originator is not engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
and no Purchase Price payments or proceeds under this Agreement will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.

SECTION 5.12 Eligible Receivables. Each Receivable sold, transferred,
contributed or assigned hereunder is an Eligible Receivable on the date of sale,
transfer, contribution or assignment, unless otherwise specified in the first
Interim Report or Information Package that includes such Receivable.

SECTION 5.13 Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable sold by it hereunder and the related Contracts.

SECTION 5.14 Investment Company Act. Such Originator is not an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act.

SECTION 5.15 Anti-Money Laundering/International Trade Law Compliance. Such
Originator is not a Sanctioned Person. Such Originator, either in its own right
or through any third party, (i) does not have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) neither does business in or with, nor
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (iii) does not engage in any dealings or transactions prohibited by any
Anti-Terrorism Law.

SECTION 5.16 Financial Condition.

(a) The audited consolidated balance sheets of Holdings and its consolidated
Subsidiaries as of December 31, 2017 and the related statements of income and
shareholders’ equity of Holdings and its consolidated Subsidiaries for the
fiscal year then ended, copies of which have been furnished to the
Administrative Agent and the Lenders, present fairly in all material respects
the consolidated financial position of Holdings and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

(b) On the date hereof, and on the date of each purchase hereunder (both before
and after giving effect to such purchase), (i) such Originator, when taken as a
whole with each of the other Lamar Parties, is, and will be on such date,
Solvent and (ii) no Insolvency Proceeding with respect to such Originator is, or
will be on such date, pending or threatened.

(c) On the date hereof, the Borrowers’ Net Worth is not less than the Required
Capital Amount after giving effect to the transactions contemplated by the
Purchase and Sale Agreements.

SECTION 5.17 Taxes. Such Originator has (i) timely filed all tax returns
(federal, state and local) and reports required to be filed by it and (ii) paid,
or caused to be paid, all taxes, assessments and other governmental charges, if
any, other than taxes, assessments and other governmental charges being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been provided in accordance with GAAP, except in the case of
clauses (i) and (ii) above, where failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.18 ERISA.

(a) Each of the Parent and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to
Pension Plans and Multiemployer Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect. No Reportable Event has occurred during the past five years
other than a Reportable Event that would not reasonably be expected to have a
Material Adverse Effect. The excess of the present value of all benefit
liabilities under each Pension Plan (based on the assumptions used to determine
required minimum contributions under Section 412 of the Code with respect to
such Pension Plan), over the value of the assets of such Pension Plan,
determined as of the most recent annual valuation date applicable thereto for
which a valuation has been completed, would not reasonably be expected to have a
Material Adverse Effect, and the excess of the present value of all benefit
liabilities of all underfunded Pension Plans (based on the assumptions used to
determine required minimum contributions under Section 412 of the Code with
respect to each such Pension Plan), over the value of the assets of all such
under funded Pension Plans, determined as of the most recent annual valuation
dates applicable thereto for which valuations have been completed, would not
reasonably be expected to have a Material Adverse Effect. None of the Parent or
its ERISA Affiliates has received any written notification that any
Multiemployer Plan is insolvent or has been terminated within the meaning of
Title IV of ERISA, or has knowledge that any Multiemployer Plan is reasonably
expected to be insolvent or to be terminated, where such insolvency or
termination has had or would reasonably be expected to have, through increases
in the contributions required to be made to such Multiemployer Plan or
otherwise, a Material Adverse Effect.

(b) Each of the Parent and the ERISA Affiliates is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and
(ii) with the terms of any such plan, except, in each case, for such
noncompliance that would not reasonably be expected to have a Material Adverse
Effect.

 

14



--------------------------------------------------------------------------------

SECTION 5.19 Bulk Sales Act. No transaction contemplated by this Agreement
requires compliance by it with any bulk sales act or similar law.

SECTION 5.20 No Fraudulent Conveyance. No sale or contribution hereunder
constitutes a fraudulent transfer or conveyance under any United States federal
or applicable state bankruptcy or insolvency laws or is otherwise void or
voidable under such or similar laws or principles or for any other reason.

SECTION 5.21 Ordinary Course of Business. Each of the Originators and the Buyer
represents and warrants as to itself that each remittance of Collections by or
on behalf of such Originator to the Buyer under this Agreement will have been
(i) in payment of a debt incurred by such Originator in the ordinary course of
business or financial affairs of such Originator and the Buyer and (ii) made in
the ordinary course of business or financial affairs of such Originator and the
Buyer.

SECTION 5.22 Good Title; Perfection.

(a) Immediately preceding its sale or contribution of each Receivable hereunder,
such Originator was the owner of such Receivable and Related Rights sold or
contributed or purported to be sold or contributed, as the case may be, free and
clear of any Adverse Claims (other than Permitted Adverse Claims), and each such
sale or contribution hereunder constitutes a valid sale or contribution,
transfer and assignment of all of such Originator’s right, title and interest
in, to and under the Receivables and Related Rights sold or contributed by it,
free and clear of any Adverse Claims (other than Permitted Adverse Claims).

(b) On or before the date hereof and before the generation by such Originator of
any new Receivable to be sold, contributed or otherwise conveyed hereunder, all
financing statements and other documents, if any, required to be recorded or
filed in order to perfect and protect the Buyer’s ownership interest in
Receivables and Related Rights to be sold or otherwise conveyed hereunder
against all creditors of and purchasers from such Originator will have been duly
filed in each filing office necessary for such purpose, and all filing fees and
taxes, if any, payable in connection with such filings shall have been paid in
full.

(c) Upon the creation of each new Receivable sold, contributed or otherwise
conveyed or purported to be conveyed hereunder and on the Closing Date for then
existing Receivables, the Buyer shall have a valid and perfected first priority
ownership or security interest in each Receivable sold to it hereunder, free and
clear of any Adverse Claim (other than Permitted Adverse Claims).

SECTION 5.23 Perfection Representations.

(a) This Agreement creates a valid and continuing ownership or security interest
(as defined in the applicable UCC) in the Originator’s right, title and interest
in, to and under the Receivables and Related Rights which (A) security interest
has been perfected and is enforceable against creditors of and purchasers from
such Originator and (B) will be free of all Adverse Claims (other than Permitted
Adverse Claims).

 

15



--------------------------------------------------------------------------------

(b) The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.

(c) Other than the ownership or security interest granted to the Buyer pursuant
to this Agreement, such Originator has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables or Related
Rights except as permitted by this Agreement and the other Transaction
Documents. Such Originator has not authorized the filing of and is not aware of
any financing statements filed against such Originator that include a
description of collateral covering the Receivables and Related Rights other than
any financing statement (i) in favor of the Administrative Agent or (ii) that
has been terminated. Such Originator is not aware of any judgment lien, ERISA
lien or tax lien filings against such Originator.

(d) Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations and warranties contained in this
Section 5.23 shall be continuing and remain in full force and effect until the
Final Payout Date.

SECTION 5.24 Reliance on Separate Legal Identity. Such Originator acknowledges
that each of the Lenders and the Administrative Agent are entering into the
Transaction Documents to which they are parties in reliance upon the Buyer’s
identity as a legal entity separate from such Originator.

SECTION 5.25 Opinions. The facts regarding each Lamar Party, the Receivables,
the Related Security and the related matters set forth or assumed in each of the
opinions of counsel delivered in connection with this Agreement and the
Transaction Documents are true and correct in all material respects.

SECTION 5.26 [Reserved].

SECTION 5.27 Nature of Pool Receivables. All Pool Receivables: (i) were
originated by such Originator in the ordinary course of its business, (ii) were
sold to Buyer for fair consideration and reasonably equivalent value and
(iii) represent all, or a portion of the purchase price of merchandise,
insurance or services within the meaning of Section 3(c)(5)(A) of the Investment
Company Act. The purchase of Pool Receivables with the proceeds of Credit
Extensions made under the Receivables Financing Agreement would constitute a
“current transaction” for purposes of Section 3(a)(3) of the Securities Act.

SECTION 5.28 Compliance with Applicable Laws. Each Originator is in compliance
with the requirements of all laws, rules and regulations applicable to its
property or business operations, except in such instance where any failure to
comply therewith, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.29 Servicing Programs. No material license or approval is required for
Servicer or Buyer’s use of any software or other computer program used by such
Originator in the servicing of the Receivables, other than those which have been
obtained and are in full force and effect.

 

16



--------------------------------------------------------------------------------

SECTION 5.30 Adverse Change in Receivables. Since October 31, 2018, there has
been no material adverse change in either the collectability or the payment
history of the Receivables originated by such Originator taken as a whole.

SECTION 5.31 Compliance with Transaction Documents. Each Originator has complied
in all material respects with all of the terms, covenants and agreements
contained in the other Transaction Documents to which it is a party.

SECTION 5.32 Purchase Price. Each sale by such Originator to Buyer of
Receivables has been made for “reasonably equivalent value” (as such term is
used in Section 548 of the Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used in Section 547 of the Bankruptcy Code)
owed by such Originator to Buyer.

SECTION 5.33 Reaffirmation of Representations and Warranties by each Originator.
On each day that a new Receivable is created, and when sold or contributed to
the Buyer hereunder, such Originator shall be deemed to have certified that all
representations and warranties set forth in this Article V are true and correct
in all material respects on and as of such day as though made on and as of such
day, except for representations and warranties which apply as to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such date). Notwithstanding any other provision of
this Agreement or any other Transaction Document, the representations and
warranties contained in this Article shall be continuing and remain in full
force and effect until the Final Payout Date.

ARTICLE VI

COVENANTS OF THE ORIGINATORS

SECTION 6.1 Covenants. At all times from the Closing Date until the Final Payout
Date, each Originator will, unless the Administrative Agent and the Buyer shall
otherwise consent in writing, perform the following covenants:

(a) Financial Reporting. Each Originator will maintain a system of accounting
established and administered in accordance with GAAP, and each Originator shall
furnish to the Buyer, the Administrative Agent and each Lender such information
as the Buyer, the Administrative Agent or any Lender may from time to time
reasonably request relating to such system.

(b) Notices. Such Originator will notify the Buyer, Administrative Agent and
each Lender in writing of any of the following events promptly upon (but in no
event later than three (3) Business Days after) a Financial Officer having
actual knowledge of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:

(i) Notice of Purchase and Sale Termination Events, Unmatured Purchase and Sale
Termination Events, Events of Default or Unmatured Events of Default. A
statement of a Financial Officer of such Originator setting forth details of any
Purchase and Sale Termination Event (as defined in Section 8.1), Unmatured
Purchase and Sale Termination Event (as defined in Section 8.1), Event of
Default or Unmatured Event of Default that has occurred and is continuing and
the action which such Originator proposes to take with respect thereto.

 

17



--------------------------------------------------------------------------------

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Originator under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding with respect to any Lamar Party which could reasonably
be expected to have a Material Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than a
Permitted Adverse Claim) upon Receivables or Related Rights or any portion
thereof, (B) any Person other than an Originator, the Buyer, the Servicer or the
Administrative Agent shall obtain any rights or direct any action with respect
to any Collection Account (or related Lock-Box) or (C) any Obligor shall receive
any change in payment instructions with respect to Pool Receivable(s) from a
Person other than an Originator, the Servicer or the Administrative Agent.

(v) Name Changes. (A) At least thirty (30) days before any change in such
Originator’s jurisdiction of organization and (B) not more than 20 days after
any change in such Originator’s name or any other change requiring the amendment
of UCC financing statements.

(vi) Change in Accountants or Accounting Policy. Any change in (A) the external
accountants of any Lamar Party or (B) any material accounting policy of such
Originator that is relevant to the transactions contemplated by this Agreement
or any other Transaction Document (it being understood that any change to the
manner in which such Originator accounts for the Pool Receivables shall be
deemed “material” for such purpose).

(vii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
condition of (x) the Lamar Parties, taken as a whole or (y) any Borrower.

(c) Conduct of Business; Preservation of Existence. Each Originator will carry
on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted, and
will do all things necessary to remain duly organized, validly existing and in
good standing as a domestic entity in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted if the failure to have such authority could
reasonably be expected to have a Material Adverse Effect; provided however, that
nothing in this paragraph (c) shall prevent any transaction permitted by
paragraph (n) below or not otherwise prohibited by this Agreement or any other
Transaction Document.

 

18



--------------------------------------------------------------------------------

(d) Compliance with Laws. Each Originator will comply with all Applicable Laws
to which it may be subject if the failure to comply could reasonably be expected
to have a Material Adverse Effect.

(e) Furnishing of Information and Inspection of Receivables. Each Originator
will furnish or cause to be furnished to the Buyer, the Administrative Agent and
each Lender from time to time such information with respect to the Pool
Receivables and the Related Rights as the Buyer, the Administrative Agent or any
Lender may reasonably request. Each Originator will, at such Originator’s
expense, during regular business hours with prior written notice (i) permit the
Buyer, the Administrative Agent and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of such Originator for the purpose of examining such
books and records and (C) discuss matters relating to the Pool Receivables, the
other Collateral or such Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator having
knowledge of such matters and (ii) without limiting the provisions of clause
(i) above, during regular business hours, at such Originator’s expense, upon
prior written notice from the Buyer or the Administrative Agent, permit
certified public accountants or other auditors acceptable to the Buyer or the
Administrative Agent, as applicable, to conduct a review of its books and
records with respect to such Pool Receivables and other Collateral; provided,
that such Originator shall be required to reimburse the Buyer and the
Administrative Agent for only one (1) such audit/inspection pursuant to clause
(i) above and one (1) review pursuant to clause (ii) above, in each case, in any
twelve-month period, unless an Event of Default has occurred and is continuing.

(f) Payments on Receivables, Collection Accounts. Each Originator will, at all
times, instruct all Obligors to deliver payments on the Pool Receivables to
(i) a Collection Account or a Lock-Box, a Mail-Box or a Lock-Box or (ii) solely
with respect to payments being made by any Subject Obligor and so long as the
Approved Account Conditions are then satisfied, an Approved Account. Each
Originator (or the Servicer on its behalf) will promptly (but in any event
within two (2) Business Days) following receipt of any Collections that have
been mailed to a Mail-Box, cause such Collections to be deposited directly into
a Collection Account. If the Approved Account Conditions are not then satisfied,
each Originator (or the Servicer on its behalf) will promptly (but in any event
within such frequency as requested by the Administrative Agent) following
receipt of any Subject Obligor Collections in any Approved Account, cause such
Subject Obligor Collections to be deposited directly into a deposit account
reasonably designated by the Administrative Agent (provided, that no Collection
Account shall be designated by the Administrative Agent for such purpose unless
the depositary institution at which such Collection Account is maintained is
permitted under Applicable Law to receive Subject Obligor Collections). Each
Originator (or the Servicer on its behalf) will, at all times, maintain such
books and records necessary (i) to identify Collections received from time to
time on Pool Receivables, (ii) to segregate such Collections from other property
of the Originators, (iii) to identify Affiliate Collections and Subject Obligor
Collections received from time to time and (iv) to segregate such Affiliate
Collections and Subject Obligor Collections from other property of the
Originators. Each Originator shall provide such information with respect to
Affiliate Collections deposited into each Collection Account as reasonably
requested by the Buyer or the Administrative Agent. If any payments on the Pool
Receivables or other Collections (other than Subject Obligor Collections)

 

19



--------------------------------------------------------------------------------

are received by an Originator, the Buyer or the Servicer, it shall hold (or
cause such Originator, the Buyer or the Servicer to hold) such payments in trust
for the benefit of the Buyer (and the Administrative Agent and the Lenders as
the Buyer’s assignees) and promptly (but in any event within two (2) Business
Days after receipt) remit such funds into a Collection Account. The Originators
will use commercially reasonable efforts to ensure that each Collection Account
Bank complies with the terms of each applicable Account Control Agreement. The
Originators shall not permit funds other than (i) Collections on Pool
Receivables and other Collateral and (ii) Affiliate Collections, to be deposited
into any Collection Account. If any Affiliate Collections or any other funds
that do not constitute Collections on Pool Receivables or Related Rights are
nevertheless deposited into any Collection Account, the Originators will cause
the Servicer to, within two (2) Business Days identify and transfer such funds
to the appropriate Person entitled to such funds. The Originators will not, and
will not permit any other Person to, commingle Collections or other funds to
which the Administrative Agent, any Lender or any other Secured Party is
entitled, with any other funds other than commingling of Affiliate Collections
in any Collection Account. The Originators shall only add (or permit the
Servicer to add) a Collection Account (or a related Lock-Box) or a Collection
Account Bank to those listed in the Receivables Financing Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Collection Account Bank. The Originators shall only terminate (or permit the
Servicer to terminate) a Collection Account Bank or close a Collection Account
(or a related Lock-Box), in each case, with the prior written consent of the
Administrative Agent. The Originators shall ensure that no disbursements are
made from any Collection Account, other than such disbursements that are made at
the direction and for the account of the Buyer.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document, if an Event of Default has occurred and is
continuing or a Ratings Event has occurred:

(i) within two (2) Business Days of the deposit of any Affiliate Collections
into any Collection Account (or the related Lock-Box), such Originator shall
identify the portion of funds deposited into each Collection Account (and any
related Lock-Box) that represent Affiliate Collections;

(ii) such Originator will, at all times, maintain such books and records
necessary to (a) identify Affiliate Collections received from time to time and
(b) segregate such Affiliate Collections from Collections on Pool Receivables
and other Collateral;

(iii) if requested by Buyer or Administrative Agent, such Originator shall
instruct the obligor of each Affiliate Receivable to cease remitting payments
with respect to all Affiliate Receivables to any Collection Account or Lock-Box
and to instead remit payments with respect thereto to any other account or
lock-box (other than a Collection Account or Lock-Box or any other account owned
by the Buyer) from time to time identified to such obligor; and

 

20



--------------------------------------------------------------------------------

(iv) if requested by Buyer or Administrative Agent, such Originator shall take
commercially reasonable efforts to ensure that no Affiliate Collections are
deposited into any Collection Account (or the related Lock-Box); and

(v) either (x) promptly (but in any event within the time period designated by
the Administrative Agent in its sole discretion) following the deposit of any
Subject Obligor Collections into any Approved Account, such Originator (or the
Servicer on its behalf) shall cause such Subject Obligor Collections to be
deposited directly into a deposit account reasonably designated by the
Administrative Agent (provided, that no Collection Account shall be designated
by the Administrative Agent for such purpose unless the depositary institution
at which such Collection Account is maintained is permitted under Applicable Law
to receive Subject Obligor Collections) or (y) within 30 days following the
occurrence of such Event of Default or Ratings Event (or such longer period as
consented to in writing by the Administrative Agent in its sole discretion),
cause each Approved Account to be covered by an Account Control Agreement.

(g) Sales, Liens, etc. Except as otherwise provided herein, no Originator will
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement but excluding any Permitted Adverse Claim)
or with respect to, any Pool Receivable or other Related Rights, or assign any
right to receive income in respect thereof.

(h) Extension or Amendment of Pool Receivables. Except as otherwise permitted by
the Receivables Financing Agreement, no Originator will, or will permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. Each Originator shall at its expense, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.

(i) Fundamental Changes. No Originator shall make any change in such
Originator’s name, identity, corporate structure or location or make any other
change in such Originator’s identity or corporate structure that could impair or
otherwise render any UCC financing statement filed in connection with this
Agreement or any other Transaction Document “seriously misleading” as such term
(or similar term) is used in the applicable UCC, in each case, unless the Buyer,
the Administrative Agent and each Lender have each (A) received thirty
(30) days’ prior notice thereof, (B) received such other information and
documentation as may reasonably be requested by the Buyer or the Administrative
Agent for purposes of compliance with applicable laws, (C) consented in writing
thereto (such consent not to be unreasonably withheld), (D) received executed
copies of all documents, certificates and opinions (including, without
limitation, opinions relating to bankruptcy and UCC matters) as the Buyer or the
Administrative Agent shall reasonably request and (E) been reasonably satisfied
that all other action to perfect and protect the interests of the Buyer and the
Administrative Agent, on behalf of the Lenders, in and to the Receivables to be
sold by it hereunder and other Related Rights, as reasonably requested by the
Buyer or the Administrative Agent shall have been taken by, and at the expense
of, such Originator (including the filing of any UCC financing statements, the
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3).

 

21



--------------------------------------------------------------------------------

(j) Change in Credit and Collection Policy. No Originator will make, or direct
the Servicer to make, any material change in the Credit and Collection Policy
without the prior written consent of the Administrative Agent and the Majority
Lenders. Promptly following any change in the Credit and Collection Policy, the
Originator will deliver a copy of the updated Credit and Collection Policy to
the Buyer, Administrative Agent and each Lender.

(k) Books and Records. Each Originator will maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

(l) Ownership Interest, Etc. Each Originator shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
(i) establish and maintain a valid and enforceable ownership or security
interest in the Pool Receivables, the Related Rights and Collections with
respect thereto, and a first priority perfected security interest in the
Collateral, in each case free and clear of any Adverse Claim (other than
Permitted Adverse Claims), in favor of the Buyer (and the Administrative Agent
(on behalf of the Lenders), as the Buyer’s assignee), including taking such
action to perfect, protect or more fully evidence the interest of the Buyer (and
the Administrative Agent (on behalf of the Lenders), as the Buyer’s assignee) as
the Buyer, the Administrative Agent or any Lender may reasonably request and
(ii) enable the Administrative Agent (on behalf of the Secured Parties) to
exercise and enforce their respective rights and remedies under this Agreement
or any other Transaction Document. In order to evidence the security interests
of the Administrative Agent under this Agreement, such Originator shall, from
time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrative Agent) to maintain and perfect, as a
first-priority interest, the Administrative Agent’s security interest in the
Receivables, Related Security and Collections. Such Originator shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize such Originator to file such financing statements
under the UCC without the signature of such Originator, any Originator or the
Administrative Agent where allowed by Applicable Law. Notwithstanding anything
else in the Transaction Documents to the contrary, such Originator shall not
have any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

 

22



--------------------------------------------------------------------------------

(m) Further Assurances; Change in Name or Jurisdiction of Origination, etc. Each
Originator hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Buyer or the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the purchases and contributions made
hereunder or under the Receivables Financing Agreement and/or security interest
granted pursuant to the Receivables Financing Agreement or any other Transaction
Document, or to enable the Buyer or the Administrative Agent (on behalf of the
Lenders) to exercise and enforce their respective rights and remedies hereunder,
under the Receivables Financing Agreement or under any other Transaction
Document. Without limiting the foregoing, such Originator hereby authorizes, and
will, upon the request of the Buyer or the Administrative Agent, at such
Originator’s own expense, execute (if necessary) and file such financing
statements or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the Buyer
or Administrative Agent may reasonably request, to perfect, protect or evidence
any of the foregoing.

(n) Mergers, Acquisitions, Sales, etc. Such Originator shall not (i) be a party
to any merger, consolidation or other restructuring, except (x) a merger or
consolidation among two or more Originators and where an Originator is the
surviving entity, (y) a merger or consolidation involving such Originator where
such Originator is the surviving entity or (z) a merger, consolidation or other
restructuring where the Buyer, the Administrative Agent and each Lender have
each (A) received thirty (30) days’ prior notice thereof, (B) received such
other information and documentation as may reasonably be requested by the Buyer
or the Administrative Agent for purposes of compliance with applicable laws,
(C) received executed copies of all documents, certificates and opinions
(including, without limitation, opinions relating to bankruptcy and UCC matters)
as the Buyer or the Administrative Agent shall reasonably request and (D) been
satisfied that all other action to perfect and protect the interests of the
Buyer and the Administrative Agent, on behalf of the Lenders, in and to the
Receivables to be sold by it hereunder and other Related Rights, as reasonably
requested by the Buyer or the Administrative Agent shall have been taken by, and
at the expense of, such Originator (including the filing of any UCC financing
statements, the receipt of certificates and other requested documents from
public officials and all such other actions required pursuant to Section 7.3) or
(ii) directly or indirectly sell, transfer, assign, convey or lease (A) whether
in one or a series of transactions, all or substantially all of its assets or
(B) any Receivables or any interest therein (other than pursuant to this
Agreement).

(o) Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables in accordance with the
Credit and Collection Policies, but in any event no less frequently than as
required under the Contract related to such Receivable.

(p) Receivables Not to Be Evidenced by Promissory Notes or Chattel Paper. Such
Originator shall not take any action to cause or permit any Receivable created,
acquired or originated by it to become evidenced by any “instrument” or “chattel
paper” (as defined in the applicable UCC) without the prior written consent of
the Buyer and the Administrative Agent.

 

23



--------------------------------------------------------------------------------

(q) Anti-Money Laundering/International Trade Law Compliance. Such Originator
will not become a Sanctioned Person. Such Originator, either in its own right or
through any third party, will not (a) have any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (b) do business in or with, or derive any
of its income from investments in or transactions with, any Sanctioned Country
or Sanctioned Person in violation of any Anti-Terrorism Law; (c) engage in any
dealings or transactions prohibited by any Anti-Terrorism Law or (d) use the
proceeds from the sale of the Receivables to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law. Such Originator shall
comply with all Anti-Terrorism Laws. Such Originator shall promptly notify the
Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.

(r) Legend. Each Originator (or the Servicer on its behalf) shall have placed on
the most recent, and have taken all steps reasonably necessary to ensure that
there shall be placed on each subsequent, data processing report that it
generates which are of the type that a proposed purchaser or lender would use to
evaluate the Receivables, the following legend (or the substantive equivalent
thereof): “THE RECEIVABLES DESCRIBED HEREIN HAVE BEEN SOLD PURSUANT TO A
PURCHASE AND SALE AGREEMENT, DATED AS OF DECEMBER 18, 2018, AS AMENDED, BETWEEN
EACH OF THE ENTITIES LISTED ON SCHEDULE I THERETO, AS ORIGINATORS, LAMAR MEDIA
CORP., AS SERVICER AND LAMAR QRS RECEIVABLES, LLC, AS BUYER; AND THE RECEIVABLES
DESCRIBED HEREIN HAVE BEEN PLEDGED TO PNC BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT, PURSUANT TO A RECEIVABLES FINANCING AGREEMENT, DATED AS OF
DECEMBER 18, 2018, AS AMENDED, AMONG LAMAR QRS RECEIVABLES, LLC, AS QRS
BORROWER, LAMAR RECEIVABLES TRS, LLC, AS TRS BORROWER, LAMAR MEDIA CORP., AS
SERVICER, THE VARIOUS LENDERS FROM TIME TO TIME PARTY THERETO AND PNC BANK,
NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT”.

(s) Taxes. Such Originator will (i) timely file all tax returns (federal, state
and local) and reports required to be filed by it and (ii) pay, or cause to be
paid, all taxes, assessments and other governmental charges, if any, other than
taxes, assessments and other governmental charges being contested in good faith
by appropriate proceedings and as to which adequate reserves have been provided
in accordance with GAAP except, in the case of clauses (i) and (ii) above, where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(t) Buyer’s Tax Status. Neither Lamar nor any Originator shall take or cause any
action to be taken that could result in the Buyer (i) being treated other than
as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes that is wholly owned by a United
States person (within the meaning of Section 7701(a)(30) of the Code),
(ii) becoming an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes, or
(iii) becoming subject to any Tax in any jurisdiction outside the United States.

(u) Insurance. Such Originator will maintain in effect, at such Originator’s
expense, such casualty and liability insurance as such Originator deems
appropriate in its good faith business judgment.

 

24



--------------------------------------------------------------------------------

(v) Intercompany Loans, Etc. Such Originator will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, the
Intercompany Loan Agreement or any Intercompany Loan.

(w) Other Additional Information. Such Originator will provide to the
Administrative Agent and the Lenders such information and documentation as may
reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the PATRIOT Act and other “know
your customer” and anti-money laundering rules and regulations), and any policy
or procedure implemented by the Administrative Agent or such Lender to comply
therewith.

(x) Commingling. Such Originator will, at all times, ensure that for each
calendar month, that no more than 5.0% (or after the occurrence of an Event of
Default or a Ratings Event, such lesser percentage as the Administrative Agent
may notify such Originator, which percentage may be 0%) of the aggregate amount
of all funds deposited into the Collection Accounts during such calendar month
constitute Affiliate Collections.

(y) Lines of Business. Such Originator shall not engage to any substantial
extent in any line or lines of business activity which would cause earnings from
outdoor advertising, out of home media, logo signage and other activities
reasonably ancillary thereto to constitute less than 60% of EBITDA for any
period.

(z) Certain REIT Matters. Such Originator shall at all times conduct its
affairs, and shall cause its Affiliates to conduct their affairs, in a manner so
as to allow Holdings (or its successor) to qualify as a REIT under all
applicable laws, rules and regulations until such time as the Board of Directors
of Holdings (or its successor) deems it in the best interests of the Holdings
(or its successor) and its stockholders for Holdings (or its successor) not to
remain qualified as a REIT.

(aa) Federal Assignment of Claims Act; Etc. If requested by the Buyer or the
Administrative Agent following the occurrence of an Event of Default, such
Originator shall prepare and make any filings under the Federal Assignment of
Claims Act (or any other similar applicable law) with respect to Receivables
owing by Governmental Authorities, that are necessary in order for the Buyer or
the Administrative Agent to enforce such Receivables against the Obligor
thereof.

(bb) Subject Obligor Collections. Such Originator will at all times ensure that
for each calendar month, no more than $10,000,000 of Subject Obligor Collections
are deposited into the Approved Accounts.

SECTION 6.2 Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those

 

25



--------------------------------------------------------------------------------

of such Originator and any other Person, and is not a division of such
Originator, its Affiliates or any other Person. Without limiting the generality
of the foregoing and in addition to and consistent with the other covenants set
forth herein, such Originator shall take such actions as shall be required in
order that:

(a) such Originator shall not be involved in the day to day management of the
Buyer;

(b) such Originator shall maintain separate records and books of account from
the Buyer and otherwise will observe corporate formalities and have a separate
area from the Buyer for its business (which may be located at the same address
as the Buyer, and, to the extent that it and the Buyer have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses);

(c) the financial statements and books and records of such Originator shall be
prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; provided, that the Buyer’s assets and
liabilities may be included in a consolidated financial statement issued by an
Affiliate of the Buyer; provided, however, that any such consolidated financial
statement or the notes thereto shall make clear that the Buyer’s assets are not
available to satisfy the obligations of such Affiliate;

(d) except as permitted by the Receivables Financing Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) such Originator’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer;

(e) such Originator shall not act as an agent for the Buyer (except in the
capacity of Servicer or a Sub-Servicer);

(f) such Originator shall not conduct any of the business of the Buyer in its
own name (except in the capacity of Servicer or a Sub-Servicer);

(g) such Originator shall not pay any liabilities of the Buyer out of its own
funds or assets;

(h) such Originator shall maintain an arm’s-length relationship with the Buyer;

(i) such Originator shall not assume or guarantee or become obligated for the
debts of the Buyer or hold out its credit as being available to satisfy the
obligations of the Buyer;

(j) such Originator shall not acquire obligations of the Buyer (other than the
Intercompany Loan Agreement and the Intercompany Loans);

(k) such Originator shall allocate fairly and reasonably overhead or other
expenses that are properly shared with the Buyer, including, without limitation,
shared office space;

 

26



--------------------------------------------------------------------------------

(l) such Originator shall identify and hold itself out as a separate and
distinct entity from the Buyer;

(m) such Originator shall correct any known misunderstanding respecting its
separate identity from the Buyer;

(n) such Originator shall not enter into, or be a party to, any transaction with
the Buyer, except in the ordinary course of its business and on terms which are
intrinsically fair and not less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(o) such Originator shall not pay the salaries of the Buyer’s employees, if any;
and

(p) to the extent not already covered in paragraphs (a) through (o) above, such
Originator shall comply and/or act in accordance with all of the other
separateness covenants set forth in Section 8.03 of the Receivables Financing
Agreement.

ARTICLE VII

ADDITIONAL RIGHTS AND OBLIGATIONS

IN RESPECT OF RECEIVABLES

SECTION 7.1 Rights of the Buyer. Each Originator hereby authorizes the Buyer,
the Servicer or their respective designees or assignees under this Agreement or
the Receivables Financing Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be conveyed by it hereunder, including, without
limitation, endorsing the name of such Originator on checks and other
instruments representing Collections and enforcing such Receivables and the
provisions of the related Contracts that concern payment and/or enforcement of
rights to payment; provided, however, the Administrative Agent shall not take
any of the foregoing actions unless a Purchase and Sale Termination Event or an
Event of Default has occurred and is continuing.

SECTION 7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding:

(a) Each Originator shall perform its obligations hereunder, and the exercise by
the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.

(b) None of the Buyer, the Servicer, the Lenders or the Administrative Agent
shall have any obligation or liability to any Obligor or any other third Person
with respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Buyer, the Servicer, the Lenders or the Administrative
Agent be obligated to perform any of the obligations of such Originator
thereunder.

 

27



--------------------------------------------------------------------------------

(c) Each Originator hereby grants to the Buyer and the Administrative Agent an
irrevocable power-of-attorney, with full power of substitution, coupled with an
interest, during the occurrence and continuation of an Event of Default to take
in the name of such Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by such Originator or transmitted or received by the Buyer or the
Administrative Agent (whether or not from such Originator) in connection with
any Receivable sold, contributed or otherwise conveyed or purported to be
conveyed by it hereunder or Related Right.

SECTION 7.3 Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
Pool Receivables and Contracts with a legend, acceptable to the Buyer and the
Administrative Agent, evidencing that the Pool Receivables have been transferred
in accordance with this Agreement and none of the Originators or Servicer shall
change or remove such notation without the consent of the Buyer and the
Administrative Agent. Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer, the
Administrative Agent or any Lender may reasonably request in order to perfect,
protect or more fully evidence the Receivables and Related Rights purchased by
or contributed to the Buyer hereunder, or to enable the Buyer to exercise or
enforce any of its rights hereunder or under any other Transaction Document.
Without limiting the generality of the foregoing, upon the request of the Buyer,
the Administrative Agent or any Lender, such Originator will execute (if
applicable), authorize and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate.

Each Originator hereby authorizes the Buyer or its designee or assignee
(including, without limitation, the Administrative Agent) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables and Related Rights sold or
otherwise conveyed or purported to be conveyed by it hereunder and now existing
or hereafter generated by such Originator. If any Originator fails to perform
any of its agreements or obligations under this Agreement, the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
may (but shall not be required to) itself perform, or cause the performance of,
such agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator.

SECTION 7.4 Application of Collections. Any payment by an Obligor in respect of
any indebtedness owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of any Receivable
or Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor.

SECTION 7.5 Performance of Obligations. Each Originator shall (i) perform all of
its obligations under the Contracts related to the Receivables generated by such
Originator to the same extent as if interests in such Receivables had not been
transferred hereunder, and the exercise by the Buyer or the Administrative Agent
of its rights hereunder shall not relieve any Originator from any such
obligations and (ii) pay when due any taxes, including, without limitation, any
sales taxes payable in connection with the Receivables generated by such
Originator and their creation and satisfaction.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

PURCHASE AND SALE TERMINATION EVENTS

SECTION 8.1 Purchase and Sale Termination Events. Each of the following events
or occurrences described in this Section 8.1 shall constitute a “Purchase and
Sale Termination Event” (each event which with notice or the passage of time or
both would become a Purchase and Sale Termination Event being referred to herein
as an “Unmatured Purchase and Sale Termination Event”):

(a) the Termination Date shall have occurred;

(b) any Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement or any other Transaction Document to which it is a
party and such failure shall remain unremedied for three (3) Business Days;

(c) any representation or warranty made or deemed to be made by any Originator
under or in connection with this Agreement, any other Transaction Documents to
which it is a party, or any other written information or report delivered
pursuant hereto or thereto shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered; provided, that such
circumstance shall not constitute a Purchase and Sale Termination Event if such
representation or warranty, or such information or report, is part of an
Information Package, is corrected promptly (but not later than two (2) Business
Days) after the Originator has knowledge or receives notice thereof; provided,
further that no breach of a representation or warranty set forth in Sections
5.5, 5.12, 5.20, 5.22, 5.23 or 5.27 shall constitute a Purchase and Sale
Termination Event pursuant to this clause (c) if credit has been given for a
reduction of the Purchase Price, the outstanding principal balance of the
applicable Intercompany Loan has been reduced or the applicable Originator has
made a cash payment to the Buyer, in any case, as required pursuant to
Section 3.3(c) with respect to such breach;

(d) any Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement or any other Transaction Document to which
it is a party on its part to be performed or observed and such failure shall
continue unremedied for thirty (30) days after the such Originator has knowledge
or receives written notice thereof; or

(e) any Insolvency Proceeding shall be instituted against any Originator and
such proceeding shall remain undismissed or unstayed for a period of sixty
(60) consecutive days or any of the actions sought in such proceeding (including
the entry of an order for relief against, or the appointment of a receiver,
trustee, custodian or other similar official for, it or for any substantial part
of its property) shall occur.

 

29



--------------------------------------------------------------------------------

SECTION 8.2 Remedies.

(a) Optional Termination. Upon the occurrence and during the continuation of a
Purchase and Sale Termination Event, the Buyer (and not the Servicer), with the
prior written consent of the Administrative Agent shall have the option, by
notice to the Originators (with a copy to the Administrative Agent and the
Lenders), to declare the Purchase Facility terminated.

(b) Remedies Cumulative. Upon any termination of the Purchase Facility pursuant
to Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s assignee)
shall have, in addition to all other rights and remedies under this Agreement,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.

ARTICLE IX

INDEMNIFICATION

SECTION 9.1 Indemnities by the Originators. Without limiting any other rights
that the Buyer may have hereunder or under Applicable Law, each Originator and
Lamar, jointly and severally, hereby agrees to indemnify the Buyer, each of its
officers, directors, employees, agents, employees and respective assigns, the
Administrative Agent and each Lender (each of the foregoing Persons being
individually called a “Purchase and Sale Indemnified Party”), forthwith on
demand, from and against any and all damages, claims, losses, judgments,
liabilities, penalties and related costs and expenses (including Attorney Costs)
(all of the foregoing being collectively called “Purchase and Sale Indemnified
Amounts”) awarded against or incurred by any of them arising out of, relating to
or in connection with:

(a) the breach of any representation, warranty or statement made or deemed made
by such Originator (or any employee, officer or agent of such Originator) under
or in connection with this Agreement or any of the other Transaction Documents,
or any information or report delivered by or on behalf of such Originator
pursuant hereto or thereto which shall have been untrue or incorrect when made
or deemed made or delivered;

(b) the transfer by such Originator of any interest in any Pool Receivable or
Related Right other than the transfer of any Pool Receivable and Related Rights
to the Buyer pursuant to this Agreement and the grant of a security interest to
the Buyer pursuant to this Agreement;

(c) the failure by such Originator to comply with the terms of any Transaction
Document or with the Federal Assignment of Claims Act (or any other similar
Applicable Law) or any Applicable Law with respect to any Pool Receivable or the
related Contract; or the failure of any Pool Receivable or the related Contract
to conform to any such Applicable Law;

(d) the lack of an enforceable ownership interest, or a first priority perfected
lien, in the Pool Receivables (and all Related Security) originated by such
Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim;

 

30



--------------------------------------------------------------------------------

(e) the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable or the Related Rights;

(f) any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim
arising out of or in connection with the property, products or services that are
the subject of any Pool Receivable originated by such Originator);

(g) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable in the Receivables Pool
(including, without limitation, (x) a defense based on such Receivable’s or the
related Contract’s not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms or (y) any dispute
between an Advertiser Obligor and the related Agency Obligor as to which Person
or Persons are obligated to make payment on a Receivable (whether before or
after an Advertiser Obligor remits payment to an Agency Obligor)), or any other
claim resulting from the sale of the property, products or services giving rise
to such Receivable or the furnishing or failure to furnish such property,
products or services;

(h) any failure of such Originator to perform any of its duties or obligations
in accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(i) any products liability, environmental or other claim arising out of or in
connection with any Receivable or other merchandise, goods or services which are
the subject of or related to any Receivable;

(j) the commingling of Collections of Pool Receivables at any time with other
funds (including the commingling of Collections of Pool Receivables with
Affiliate Collections);

(k) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(l) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or in respect of any Pool
Receivable or any Related Rights;

(m) any claim brought by any Person other than a Purchase and Sale Indemnified
Party arising from any activity by such Originator or any Affiliate of such
Originator in servicing, administering or collecting any Pool Receivable;

(n) the failure by such Originator to pay when due any Taxes, including, without
limitation, sales, excise or personal property taxes;

(o) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

31



--------------------------------------------------------------------------------

(p) any product liability claim arising out of or in connection with goods or
services that are the subject of any Receivable generated by such Originator;

(q) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;

(r) any tax or governmental fee or charge, all interest and penalties thereon or
with respect thereto, and all out-of-pocket costs and expenses, including
without limitation Attorney Costs in defending against the same, which are
required to be paid by reason of the purchase or ownership of the Receivables
generated by such Originator or any Related Rights connected with any such
Receivables;

(s) any liability under Section 5.03 of the Receivables Financing Agreement; or

(t) any action taken by the Administrative Agent as attorney-in-fact for such
Originator pursuant to this Agreement or any other Transaction Document;

provided that such indemnity shall not be available to any Purchase and Sale
Indemnified Party to the extent that such losses, claims, damages, liabilities
or related expenses (x) are determined by a court of competent jurisdiction in a
final and nonappealable judgment to have resulted solely from the gross
negligence or willful misconduct of a Purchase and Sale Indemnified Party (other
than the Buyer or any of its officers, directors, employees or agents) or a
material breach of this Agreement or any other Transaction Document by such
Purchase and Sale Indemnified Party (other than the Buyer or any of its
officers, directors, employees or agents) or (y) constitute recourse with
respect to a Pool Receivable by reason of the bankruptcy or insolvency, or the
financial or credit condition or financial default, of the related Obligor.

If for any reason the foregoing indemnification is unavailable to any Purchase
and Sale Indemnified Party or insufficient to hold it harmless, then the
Originators, jointly and severally, shall contribute to the amount paid or
payable by such Purchase and Sale Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative economic interests of such Originator and its Affiliates, on the one
hand, and such Purchase and Sale Indemnified Party, on the other hand, in the
matters contemplated by this Agreement as well as the relative fault of such
Originator and its Affiliates and such Purchase and Sale Indemnified Party with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of such Originator under this Section shall be in addition to any
liability which such Originator may otherwise have, shall extend upon the same
terms and conditions to Purchase and Sale Indemnified Party, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of such Originator and the Purchase and Sale
Indemnified Parties. Any indemnification or contribution under this Section
shall survive the termination of this Agreement.

 

32



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Amendments, etc.

(a) The provisions of this Agreement may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and executed
by the Buyer, the Servicer and each Originator, with the prior written consent
of the Administrative Agent and the Majority Lenders.

(b) No failure or delay on the part of the Buyer, the Servicer, any Originator,
the Administrative Agent or any third-party beneficiary in exercising any power
or right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No notice to or
demand on the Buyer, the Servicer or any Originator in any case shall entitle it
to any notice or demand in similar or other circumstances. No waiver or approval
by the Buyer, the Administrative Agent or the Servicer under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

(c) The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.

SECTION 10.2 Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address or facsimile number of such party set forth
under its name on Schedule IV hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto or in the case of the Administrative Agent or any Lender, at
their respective address for notices pursuant to the Receivables Financing
Agreement. All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or electronic mail, when sent, receipt confirmed by telephone or electronic
means.

SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, Lamar and each Originator hereby authorizes the Buyer, the
Administrative Agent and each Lender (collectively, the “Set-off Parties”), at
any time and from time to time, to the fullest extent permitted by law, to set
off, against any obligations of Lamar or such Originator to such Set-off Party
arising in connection with the Transaction Documents (including, without
limitation, amounts payable pursuant to Section 9.1) that are then due and
payable or that are not then due and payable but have accrued, any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and any and all indebtedness at any time owing by, any Set-off Party to
or for the credit or the account of Lamar or such Originator.

 

33



--------------------------------------------------------------------------------

SECTION 10.4 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and each Originator and their respective
successors and permitted assigns. No Originator may assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
the Administrative Agent and each Lender, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement.

SECTION 10.5 Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

SECTION 10.6 Costs, Expenses and Taxes. In addition to the obligations of the
Originators under Article IX, each Originator, severally and for itself alone,
and Lamar, jointly and severally with each Originator, agrees to pay on demand:

(a) to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the reasonable and
documented Attorney Costs for the Buyer (and any successor and permitted assigns
thereof) and any third-party beneficiary of the Buyer’s rights hereunder with
respect thereto and with respect to advising any such Person as to their rights
and remedies under this Agreement and the other Transaction Documents and
(ii) reasonable accountants’, auditors’ and consultants’ fees and expenses for
the Buyer (and any successor and permitted assigns thereof) and any third-party
beneficiary of the Buyer’s rights hereunder incurred in connection with the
administration and maintenance of this Agreement or advising any such Person as
to their rights and remedies under this Agreement or as to any actual or
reasonably claimed breach of this Agreement or any other Transaction Document;

(b) to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including reasonable and documented Attorney
Costs), of any such Person incurred in connection with the enforcement of any of
their respective rights or remedies under the provisions of this Agreement and
the other Transaction Documents; and

 

34



--------------------------------------------------------------------------------

(c) all stamp, franchise and other Taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement or the other
Transaction Documents to be delivered hereunder, and agrees to indemnify each
Purchase and Sale Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omitting to pay such Taxes and fees.

SECTION 10.7 SUBMISSION TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

(b) EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE
RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.

SECTION 10.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 10.9 Captions and Cross References; Incorporation by Reference. The
various captions (including, without limitation, the table of contents) in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to any underscored Article, Section, Schedule or Exhibit are to such Article,
Section, Schedule or Exhibit of this Agreement, as the case may be. The
Schedules and Exhibits hereto are hereby incorporated by reference into and made
a part of this Agreement.

SECTION 10.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

 

35



--------------------------------------------------------------------------------

SECTION 10.11 Acknowledgment and Agreement. By execution below, each Originator
expressly acknowledges and agrees that all of the Buyer’s rights, title, and
interests in, to, and under this Agreement (but not its obligations), shall be
assigned by the Buyer to the Administrative Agent (for the benefit of the
Lenders) pursuant to the Receivables Financing Agreement, and each Originator
consents to such assignment. Each of the parties hereto acknowledges and agrees
that the Lenders and the Administrative Agent are third-party beneficiaries of
the rights of the Buyer arising hereunder and under the other Transaction
Documents to which any Originator is a party, and notwithstanding anything to
the contrary contained herein or in any other Transaction Document, during the
occurrence and continuation of an Event of Default under the Receivables
Financing Agreement, the Administrative Agent, and not the Buyer, shall have the
sole right to exercise all such rights and related remedies.

SECTION 10.12 No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Intercompany Loan, the
Intercompany Loan Agreement or otherwise to such Originator pursuant to this
Agreement unless the Buyer has received funds which may, subject to Section 4.01
of the Receivables Financing Agreement, be used to make such payment. Any amount
which the Buyer does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in §101 of the Bankruptcy Code) against
or corporate obligation of the Buyer by such Originator for any such
insufficiency unless and until the provisions of the foregoing sentence are
satisfied. The agreements in this Section 10.12 shall survive any termination of
this Agreement.

SECTION 10.13 Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 10.14 Joint and Several Liability. Each of the representations,
warranties, covenants, obligations, indemnities and other undertakings of any
Originator hereunder shall be made jointly and severally, and are joint and
several liabilities of each of the Originators hereunder.

SECTION 10.15 Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[Signature Pages Follow]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

LAMAR QRS RECEIVABLES, LLC, as Buyer By:       Name: Keith A. Istre   Title:
  Executive Vice President and               Chief Financial Officer

LAMAR MEDIA CORP.,

as Servicer and as an Originator

By:       Name: Keith A. Istre   Title:   Executive Vice President and  
            Chief Financial Officer

 

S-1

Purchase and Sale Agreement



--------------------------------------------------------------------------------

ORIGINATORS: LAMAR ADVERTISING OF MICHIGAN, INC. LAMAR ADVERTISING OF
YOUNGSTOWN, INC. LAMAR ADVERTISING SOUTHWEST, INC. LAMAR ELECTRICAL, INC. LAMAR
OCI SOUTH CORPORATION LAMAR OHIO OUTDOOR HOLDING CORP. LAMAR PENSACOLA TRANSIT,
INC. TLC PROPERTIES, INC. By:       Name: Keith A. Istre   Title:   Executive
Vice President and               Chief Financial Officer LAMAR CENTRAL OUTDOOR,
LLC THE LAMAR COMPANY, L.L.C. By:   Lamar Media Corp., its Managing Member By:  
    Name: Keith A. Istre   Title:   Executive Vice President and  
            Chief Financial Officer

 

S-2

Purchase and Sale Agreement



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF COLORADO SPRINGS, L.L.C. LAMAR ADVERTISING OF LOUISIANA,
L.L.C. LAMAR ADVERTISING OF SOUTH DAKOTA, L.L.C. LAMAR AIR, L.L.C. LAMAR
FLORIDA, L.L.C. LAMAR OCI NORTH, L.L.C. LAMAR TENNESSEE, L.L.C. By:   The Lamar
Company, L.L.C., its Managing Member By:   Lamar Media Corp., its Managing
Member By:       Name: Keith A. Istre   Title:   Executive Vice President and  
            Chief Financial Officer LAMAR TEXAS LIMITED PARTNERSHIP By:   The
Lamar Company, L.L.C., its General Partner By:   Lamar Media Corp., its Managing
Member By:       Name: Keith A. Istre   Title:   Executive Vice President and  
            Chief Financial Officer TLC FARMS, L.L.C. TLC PROPERTIES, L.L.C. By:
  TLC Properties, Inc., its Managing Member By:       Name: Keith A. Istre  
Title:   Executive Vice President and               Chief Financial Officer

 

S-3

Purchase and Sale Agreement



--------------------------------------------------------------------------------

LAMAR ADVANTAGE GP COMPANY, LLC LAMAR ADVANTAGE LP COMPANY, LLC TRIUMPH OUTDOOR
HOLDINGS, LLC By:   Lamar Central Outdoor, LLC, its Managing Member By:   Lamar
Media Corp., its Managing Member By:       Name: Keith A. Istre   Title:
  Executive Vice President and               Chief Financial Officer LAMAR
ADVANTAGE OUTDOOR COMPANY, L.P. By:   Lamar Advantage GP Company, LLC, its
General Partner By:   Lamar Central Outdoor, LLC, its Managing Member By:  
Lamar Media Corp., its Managing Member By:       Name: Keith A. Istre   Title:
  Executive Vice President and               Chief Financial Officer LAMAR
ADVANTAGE HOLDING COMPANY By:       Name: Keith A. Istre   Title:   Executive
Vice President and               Chief Financial Officer

 

S-4

Purchase and Sale Agreement



--------------------------------------------------------------------------------

LAMAR ADVERTISING OF PENN, LLC By:   The Lamar Company, L.L.C., its Class A
Member By:   Lamar Media Corp., its Managing Member By:       Name: Keith A.
Istre   Title:   Executive Vice President and               Chief Financial
Officer By:   Lamar Transit, LLC, its Class B Member By:   Lamar TRS Holdings,
LLC, its Managing Member By:   Lamar Media Corp., its Managing Member By:      
Name: Keith A. Istre   Title:   Executive Vice President and               Chief
Financial Officer LAMAR OBIE COMPANY, LLC By:   Lamar Media Corp., its Class A
Member By:       Name: Keith A. Istre   Title:   Executive Vice President and  
            Chief Financial Officer By:   Lamar Transit, LLC, its Class B Member
By:   Lamar TRS Holdings, LLC, its Managing Member By:   Lamar Media Corp., its
Managing Member By:       Name: Keith A. Istre   Title:   Executive Vice
President and               Chief Financial Officer

 

S-5

Purchase and Sale Agreement